DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 28-37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable with respect to claims 1-20 of US Patent 11,109,290.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in US Patent 11,109,290 with obvious wording variations. Take an example of comparing claim 28 of pending application and claim 25 of US Patent 11,109,290:
Pending Application 17/461,787
US Patent 11,109,290
detecting one or more wireless networks in range of the 
detecting one or more wireless networks in range of the computerized client device, the one or more wireless networks supporting connection over at least two frequency bands
controlling the first one of the one or more wireless networks over a first one of the at least two frequency bands
controlling the computerized client device to connect to a first one of the one or more wireless networks over a first one of the at least two frequency bands


	
controlling the 
controlling the computerized client device to switch over to a second one of the at least two frequency bands based on the at least one policy and one or more levels of service provided by the first one and the second one of the at least two frequency bands


However, claim 1 of US Patent 11,109,290 does not explicitly disclose that the client device is a mmWave enabled wireless user device.
However, in a similar field of endeavor, Jung (US 2017/0105216) teaches a client device is a mmWave enabled wireless user device [Jung ¶ 0162: AP may confirm the context information and communicate with the electronic device 101 (see Fig. 6: wireless device 101 is depicted as a user device) using the 2.4 GHz frequency band, the 5 GHz frequency band, or the mmWave frequency band (e.g., 60 GHz, 28 GHz, 32 GHz, 38 GHz, etc.) according to whether the confirmed context corresponds to the preset condition (here, an AP capable of communicating with an electronic device over a mmWave frequency or lower frequency implicitly teaches that the electronic device supports both mmWave and non-mmWave frequencies)].
It would have been obvious to a person having ordinary skill in the art to combine a client device that can select between at least two operating frequencies on which to connect as taught by US Patent 11,109,290 with the method of using a mmWave-enabled user device to form a connection with one of two or more frequencies as taught by Jung.  The motivation to do so would be to provide enhanced data communication by supporting the selection of a frequency band or a communication path between an electronic device and external devices based on various context information, e.g., a data volume, a transmission rate, etc. [Jung ¶ 0012].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28, 30-31, 38, 42-43  is/are rejected under 35 U.S.C. 103 as being unpatentable over Derakshan et al. (US 2006/0166677; “Derakshan”) in view of Jung et al. (US 2017/0105216; “Jung”).
Regarding claim 28, Derakshan teaches a computerized method for operating a wireless user device within a wireless network comprising at least one wireless access node, the computerized method comprising: 
detecting one or more wireless networks in range of the wireless user device, the one or more wireless networks supporting connection over at least two frequency 10bands [Derakshan ¶ 0066: the mobile wireless device 105(N) (i.e. client device) may execute instructions to measure the pilot power of a first common pilot channel associated with the first frequency band from the first base station 120(1) associated with a first cell (i.e. a first network associated with a first frequency band is detected) and measure the pilot power of a second common pilot channel associated with the second frequency band from the first base station 120(1) associated with a second cell (i.e. a first network associated with a first frequency band is detected)]; 
controlling the wireless user device to connect to a first one of the one or more wireless networks over a first one of the at least two frequency bands [Derakshan ¶ 0035: mobile wireless device 105 is capable of accessing the data network 110 and/or the PSTN 115 through the first and second base stations 120(1-m) (i.e. can connect to the one or more wireless networks); ¶ 0062: mobile device may be switched to from a serving station to a target station; It would have been obvious to a person having ordinary skill in the art that the client device, prior to switching to a second frequency band, was first connected to a network in a first frequency band.  The above cited language implicitly discloses a client device being controlled to connect to a first network.  Moreover, ¶ 0070 which discloses a mobile device transferring from one frequency band to another implicitly teaches that the mobile device has a previously established connection over a first frequency band).  The motivation to do so would be to access a wireless network and then maintain network connectivity as the device moves through a network (see ¶¶ 0005-0006)]; and 
controlling the wireless user device to switch over to a second one of the at least two frequency bands based at least on one or more levels of service provided by the 15second one of the at least two frequency bands [Derakshan ¶ 0069: based on the load parameters L of the first and second cells 405 and 410(1) and the measured pilot power of the first and second common pilot channels (i.e. levels of service that may be provided), the target cell 410(1) may be selected among the candidate cells 405, 410(1-6); ¶ 0070: mobile wireless device 105(N) may then be transferred from one frequency band to another frequency band].  
However, Derakshan does not explicitly disclose that the client device is a mmWave enabled wireless user device.
However, in a similar field of endeavor, Jung teaches a wireless user device is a mmWave enabled wireless user device [Jung ¶ 0162: AP may confirm the context information and communicate with the electronic device 101 (see Fig. 6: wireless device 101 is depicted as a user device) using the 2.4 GHz frequency band, the 5 GHz frequency band, or the mmWave frequency band (e.g., 60 GHz, 28 GHz, 32 GHz, 38 GHz, etc.) according to whether the confirmed context corresponds to the preset condition (here, an AP capable of communicating with an electronic device over a mmWave frequency or lower frequency implicitly teaches that the electronic device supports both mmWave and non-mmWave frequencies)].
It would have been obvious to a person having ordinary skill in the art to combine a client device that can select between at least two operating frequencies on which to connect as taught by Derakshan with the method of using a mmWave enabled user device to form a connection with one of two or more frequencies as taught by Jung.  The motivation to do so would be to provide enhanced data communication by supporting the selection of a frequency band or a communication path between an electronic device and external devices based on various context information, e.g., a data volume, a transmission rate, etc. [Jung ¶ 0012].
Regarding claim 30, Derakshan in view of Jung teaches the computerized method of Claim 28, wherein there is controlling of the wireless user device to switch over to the second one of the at least two frequency bands based at least on the one or more levels of service provided by the 25second one of the at least two frequency bands [Derakshan ¶ 0069: based on the load parameters L of the first and second cells 405 and 410(1) and the measured pilot power of the first and second common pilot channels (i.e. levels of service that may be provided), the target cell 410(1) may be selected among the candidate cells 405, 410(1-6); ¶ 0070: mobile wireless device 105(N) may then be transferred from one frequency band to another frequency band].
However, Derakshan does not explicitly disclose a wireless user device that is a mmWave-enabled wireless user device; and controlling of the mmWave-enabled wireless user device to switch over to the second one of the at least two frequency bands based at least one a physical location of the mmWave-enabled wireless user device relative to the at least one wireless access node. 
However, Jung teaches a wireless user device that is a mmWave-enabled wireless user device [Jung ¶ 0162: AP may confirm the context information and communicate with the electronic device 101 (see Fig. 6: wireless device 101 is depicted as a user device) using the 2.4 GHz frequency band, the 5 GHz frequency band, or the mmWave frequency band (e.g., 60 GHz, 28 GHz, 32 GHz, 38 GHz, etc.) according to whether the confirmed context corresponds to the preset condition (here, an AP capable of communicating with an electronic device over a mmWave frequency or lower frequency implicitly teaches that the electronic device supports both mmWave and non-mmWave frequencies)]; and 
controlling of the mmWave-enabled wireless user device to switch over to the second one of the at least two frequency bands based at least one a physical location of the mmWave-enabled wireless user device relative to the at least one wireless access node [Jung ¶ 0176: To select at least one (e.g., 60 GHz frequency band) of the frequency bands supported by the electronic device 101 at least based on the context information, the electronic device 101 can determine whether the context information corresponds to a preset condition (or policy), e.g., whether a battery level, a location, a signal level, or their combination of the electronic device 101 corresponds to a preset condition].
The motivation to combine these references is illustrated in the rejection of claim 28 above.
Regarding claim 31, Derakshan in view of Jung teaches the computerized method of Claim 30, however, Derakshan does not explicitly disclose wherein the at least 30one wireless access node comprises an air interface compliant with a 3GPP (Third Generation Partnership Project) Long Term Evolution (LTE) standard.  
However, Jung teaches wherein the at least 30one wireless access node comprises an air interface compliant with a 3GPP (Third Generation Partnership Project) Long Term Evolution (LTE) standard [Jung ¶¶ 0170-0172: electronic device 101 can be connected to an AP (i.e. access node) over a LTE network].  
The motivation to combine these references is illustrated in the rejection of claim 28 above.
Regarding claim 38, Derakshan teaches computerized user device configured to operate within a wireless network architecture supporting both millimeter wave (mmWave) and non-mmWave frequency bands, the computerized user device comprising: 
20processor apparatus [Derakshan ¶ 0038, Fig. 1: mobile wireless device having controller 160]; 
at least one wireless interface in data communication with the processor apparatus [Derakshan ¶ 0038, Fig. 1: mobile wireless device having receiver/transmitter 150/155]; and 
a storage device in data communication with the processor apparatus and comprising a 25storage medium configured to store at least one computer program [Derakshan ¶ 0038, Fig. 1: mobile wireless device having memory 170 storing instructions], the at least one computer program configured to, when executed on the processor apparatus, enable the computerized user device to: 
detect one or more wireless nodes of the wireless network architecture, at least one the one or more wireless nodes configured to support connection over the first 30frequency band, and at least one of the one or more wireless nodes configured to support connection over the second frequency band [Derakshan ¶ 0066: the mobile wireless device 105(N) (i.e. client device) may execute instructions to measure the pilot power of a first common pilot channel associated with the first frequency band from the first base station 120(1) associated with a first cell (i.e. a first network associated with a first frequency band is detected) and measure the pilot power of a second common pilot channel associated with the second frequency band from the first base station 120(1) associated with a second cell (i.e. a first network associated with a first frequency band is detected)]; 
However, Derakshan does not explicitly disclose that the client device is a mmWave enabled wireless user device; the at least one wireless interface comprising a mmWave capable wireless interface and a second interface capable of operation via a non-mmWave band; accessing data relating to one or more policies, the one or more policies comprising data relating to utilization by the computerized user device of the first and second frequency bands; using at least the accessed data relating to the one or more policies, perform an 5evaluation of whether to connect to the one or more wireless nodes using the mmWave band or the non-mmWave frequency band; and based at least on the evaluation, select one of the mmWave band or the non- mmWave frequency band for connection.
However, in a similar field of endeavor, Jung teaches that the client device is a mmWave enabled wireless user device; the at least one wireless interface comprising a mmWave capable wireless interface and a second interface capable of operation via a non-mmWave band [Jung ¶ 0162: AP may confirm the context information and communicate with the electronic device 101 (see Fig. 6: wireless device 101 is depicted as a user device) using the 2.4 GHz frequency band, the 5 GHz frequency band, or the mmWave frequency band (e.g., 60 GHz, 28 GHz, 32 GHz, 38 GHz, etc.) according to whether the confirmed context corresponds to the preset condition (here, an AP capable of communicating with an electronic device over a mmWave frequency or lower frequency implicitly teaches that the electronic device supports both mmWave and non-mmWave frequencies); see also ¶ 0071: communication module 220 may include the cellular module 221, a Wi-Fi module 223, a BT module 225 (here, a first and second wireless interface module operating at different frequency bands, wherein 60GHz (mmWave) and non-mmWave frequencies may be used, implicitly teaches mmWave capable wireless interface and non-mmWave capable wireless interface)].
 : Filed:August 30, 2021accessing data relating to one or more policies, the one or more policies comprising data relating to utilization by the computerized user device of the first and second frequency bands [Jung ¶ 0290: device 101 can select at least one of the frequency bands based on context information that may correspond to a preset condition or policy, e.g., the data size (or the volume or the data transfer amount), the data transmission rate, the data type, the setting of the electronic device 101, the type of the executed application (or application protocol), the battery status (e.g., the remaining power of the battery) of the electronic device 101, the setting of the AP which delivers data from the electronic device 101, the AP status, or their combination corresponds to the preset condition]; 
using at least the accessed data relating to the one or more policies, perform an 5evaluation of whether to connect to the one or more wireless nodes using the mmWave band or the non-mmWave frequency band; and based at least on the evaluation, select one of the mmWave band or the non- mmWave frequency band for connection [Jung ¶¶ 0291-0292: When the context information does not correspond to the preset condition, the electronic device 101 can select, for example, the 2.4 GHz or 5 GHz frequency band, whereas, when the context information corresponds to the preset condition, the electronic device 101 can select, for example, the 60 GHz frequency band].  
It would have been obvious to a person having ordinary skill in the art to combine a client device that can select between at least two operating frequencies on which to connect as taught by Derakshan with the method of using a mmWave enabled user device to form a connection with one of two or more frequencies based on a policy condition as taught by Jung.  The motivation to do so would be to provide enhanced data communication by supporting the selection of a frequency band or a communication path between an electronic device and external devices based on various context information, e.g., a data volume, a transmission rate, etc. [Jung ¶ 0012].
Regarding claim 42, The computerized user device of Claim 40, however, Derakshan does not explicitly disclose wherein the identification of the mmWave band as having a higher priority is based at least in part on the data relating to the one or more policies.
However, Jung teaches wherein the identification of the mmWave band as having a higher priority is based at least in part on the data relating to the one or more policies [Jung ¶ 0217: user can determine the data type, wherein when the data type requires real-time transmission, the electronic device 101 can determine that the data type corresponds to the condition of communicating using the 60 GHz frequency band, or, when data requires security, the processor can determine that the data type corresponds to the condition of communicating using the 60 GHz frequency band].  
The motivation to combine these references is illustrated in the rejection of claim 38 above.
25		Regarding claim 43, Derakshan in view of Jung teaches the computerized user device of Claim 42, however, Derakshan does not explicitly disclose wherein the data relating to the one or more policies comprises data relating to at least one policy which specifies that when multiple frequency bands are detected and available for connection by the computerized user device, a frequency band having a highest frequency will be selected for use by the computerized user device.
However, Jung teaches wherein the data relating to the one or more policies comprises data relating to at least one policy which specifies that when multiple frequency bands are detected and available for connection by the computerized user device, a frequency band having a highest frequency will be selected for use by the computerized user device [Jung ¶ 0218: when the context information is the setting of the electronic device 101, the processor can determine whether the setting of the electronic device 101 corresponds to a preset condition, e.g., when giving priority to the 60 GHz frequency band among the 2.4 GHz or 5 GHz frequency band and the 60 GHz frequency band, the electronic device 101 can determine that the context information corresponds to the preset condition (here, the electronic device gives priority to the highest frequency band)].  
The motivation to combine these references is illustrated in the rejection of claim 38 above.

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derakshan in view of Jung in view of Sawada et al. (US 2015/0050941; “Sawada”).
Regarding claim 29, Derakshan teaches the computerized method of Claim 28, wherein the controlling of the wireless user device to switch over to the second one of the at least two frequency bands based at least on the one or more levels of service provided by the second one of the at least two frequency bands [Derakshan ¶ 0069: based on the load parameters L of the first and second cells 405 and 410(1) and the measured pilot power of the first and second common pilot channels (i.e. levels of service that may be provided), the target cell 410(1) may be selected among the candidate cells 405, 410(1-6); ¶ 0070: mobile wireless device 105(N) may then be transferred from one frequency band to another frequency band].
However, Derakshan does not explicitly disclose that the client device is a mmWave enabled wireless user device; and the one or more frequency bands are mmWave frequency bands.
However, in a similar field of endeavor, Jung teaches a wireless user device is a mmWave enabled wireless user device; and the one or more frequency bands are mmWave frequency bands [Jung ¶ 0162: AP may confirm the context information and communicate with the electronic device 101 (see Fig. 6: wireless device 101 is depicted as a user device) using the 2.4 GHz frequency band, the 5 GHz frequency band, or the mmWave frequency band (e.g., 60 GHz, 28 GHz, 32 GHz, 38 GHz, etc.) according to whether the confirmed context corresponds to the preset condition (here, an AP capable of communicating with an electronic device over a mmWave frequency or lower frequency implicitly teaches that the electronic device supports both mmWave and non-mmWave frequencies)].
The motivation to combine these references is illustrated in the rejection of claim 28 above.
However, Derakshan in view of Jung does not explicitly disclose the switching comprises controlling of the 20wireless user device to switch over to the second one of the at least two frequency bands based at least on an availability of one or more services over one or more mmWave frequency bands.  
However, Sawada teaches the switching comprises controlling of the 20wireless user device to switch over to the second one of the at least two frequency bands based at least on an availability of one or more services over one or more mmWave frequency bands [Sawada claim 18: in a switching process of the frequency band used as the main frequency band between the base station and the communication terminal, the plurality of frequency bands each having a service type provided by the base station defined, and a range of a communication terminal permitted of connection being specified for each service type, the first notification module being configured to determine whether in a state in which the frequency band used as the main frequency band is to be switched, based on the service type of the frequency band used as the main frequency band].  
It would have been obvious to a person having ordinary skill in the art to combine a client device that can select between at least two operating frequencies on which to connect as taught by Derakshan with the method of selecting an operating frequency bases on a service type that is associated with said frequency as taught by Sawada.  The motivation to combine these references would be to provide a simplified procedure for switching of frequency bands [Sawada ¶ 0025].

Claim(s) 32, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derakshan in view of Jung in view of De Domenico et al. (US 2016/0323900; “De Domenico”).
Regarding claim 32, Derakshan in view of Jung teaches the computerized method of Claim 28, the controlling the wireless user device to switch over to a second one of the at least two frequency bands based at least on one or more levels of service provided by the second one of the at least two frequency bands [Derakshan ¶ 0069: based on the load parameters L of the first and second cells 405 and 410(1) and the measured pilot power of the first and second common pilot channels (i.e. levels of service that may be provided), the target cell 410(1) may be selected among the candidate cells 405, 410(1-6); ¶ 0070: mobile wireless device 105(N) may then be transferred from one frequency band to another frequency band].
However, Derakshan does not explicitly disclose that the client device is a mmWave enabled wireless user device.
However, in a similar field of endeavor, Jung teaches a wireless user device is a mmWave enabled wireless user device [Jung ¶ 0162: AP may confirm the context information and communicate with the electronic device 101 (see Fig. 6: wireless device 101 is depicted as a user device) using the 2.4 GHz frequency band, the 5 GHz frequency band, or the mmWave frequency band (e.g., 60 GHz, 28 GHz, 32 GHz, 38 GHz, etc.) according to whether the confirmed context corresponds to the preset condition (here, an AP capable of communicating with an electronic device over a mmWave frequency or lower frequency implicitly teaches that the electronic device supports both mmWave and non-mmWave frequencies)].
The motivation to combine these references is illustrated in the rejection of claim 28 above.
However, Derakshan in view of Jung does not explicitly disclose 5causing the client to predict, beforehand, at least one levels of service resulting from connection to the wireless network over at least the second one of the frequency bands; and cause said switch over to the second one of the at least two frequency bands based at least on the predicted level of service associated with the second one of the frequency bands meeting a prescribed criterion.
However, De Domenico teaches causing the client to predict, beforehand, at least one levels of service resulting from connection to the wireless network over at least the second one of the frequency bands [De Domenico ¶ 0054, Fig. 2: step 220, among the set of possible associations, a subset of possible associations is selected satisfying the usage constraints (i.e. service level) of the terminals, wherein the selection of the subset of possible associations satisfying these constraints is made from quality indicators of the radio links estimated (i.e. predicted) in the preceding step; see ¶ 0052: measured power is used to estimate (i.e. predict) a quality indicator of the radio link between base stations]; and 
cause said switch over to the second one of the at least two frequency bands based at least on the predicted level of service associated with the second one of the frequency bands meeting a prescribed criterion [De Domenico ¶ 0058: step 250, the radio links are established between the terminals and the base stations associated with those terminals according to the optimal association].  
It would have been obvious to a person having ordinary skill in the art to combine a client device that can select between at least two operating frequencies on which to connect as taught by Derakshan with the method of selecting an optimal link between UE and BS based on a predicted link quality as taught by De Domenico. The motivation to do so would be to establish connections in a heterogeneous network with consideration of interference neighboring cells [De Domenico ¶ 0004].
Regarding claim 39, Derakshan in view of Jung teaches the computerized user device of Claim 38, however, Derakshan does not explicitly disclose a first frequency band is a mmWave band.
However, Jung teaches a first frequency band is a mmWave band [Jung ¶ 0162: AP may confirm the context information and communicate with the electronic device 101 (see Fig. 6: wireless device 101 is depicted as a user device) using the 2.4 GHz frequency band, the 5 GHz frequency band, or the mmWave frequency band (e.g., 60 GHz, 28 GHz, 32 GHz, 38 GHz, etc.) according to whether the confirmed context corresponds to the preset condition (here, an AP capable of communicating with an electronic device over a mmWave frequency or lower frequency implicitly teaches that the electronic device supports both mmWave and non-mmWave frequencies)].
The motivation to combine these references is illustrated in the rejection of claim 38 above.
However, Derakshan in view of Jung does not explicitly disclose wherein the 10evaluation comprises performance of at least one prediction of a service level associated with connection to the one or more wireless nodes using the first band.  
However, in a similar field of endeavor, De Domenico teaches wherein the 10evaluation comprises performance of at least one prediction of a service level associated with connection to the one or more wireless nodes using the first band [De Domenico ¶ 0054, Fig. 2: step 220, among the set of possible associations, a subset of possible associations is selected satisfying the usage constraints (i.e. service level) of the terminals, wherein the selection of the subset of possible associations satisfying these constraints is made from quality indicators of the radio links estimated (i.e. predicted) in the preceding step; see ¶ 0052: measured power is used to estimate (i.e. predict) a quality indicator of the radio link between base stations; ¶ 0058: step 250, the radio links are established between the terminals and the base stations associated with those terminals according to the optimal association].  
It would have been obvious to a person having ordinary skill in the art to combine a client device that can select between at least two operating frequencies on which to connect as taught by Derakshan with the method of selecting an optimal link between UE and BS based on a predicted link quality as taught by De Domenico. The motivation to do so would be to establish connections in a heterogeneous network with consideration of interference neighboring cells [De Domenico ¶ 0004].

Claim(s) 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derakshan in view of Jung in view of Lee et al. (US 2006/0126558; “Lee”).
10							Regarding claim 33, Derakshan in view of Jung teaches the computerized method of Claim 28, however, Derakshan does not explicitly disclose the wireless user device is a mmWave-enabled wireless user device.
However, Jung teaches the wireless user device is a mmWave-enabled wireless user device [Jung ¶ 0162: AP may confirm the context information and communicate with the electronic device 101 (see Fig. 6: wireless device 101 is depicted as a user device) using the 2.4 GHz frequency band, the 5 GHz frequency band, or the mmWave frequency band (e.g., 60 GHz, 28 GHz, 32 GHz, 38 GHz, etc.) according to whether the confirmed context corresponds to the preset condition (here, an AP capable of communicating with an electronic device over a mmWave frequency or lower frequency implicitly teaches that the electronic device supports both mmWave and non-mmWave frequencies)].
The motivation to combine these references is illustrated in the rejection of claim 28 above.
However, Derakshan in view of Jung does not explicitly disclose further comprising determining at least one mobility state of the wireless user device; and wherein the controlling the wireless user device to switch over to a second one of the at least two frequency bands further comprises utilizing the determined mobility state to determine whether to perform said switch over.
However, in a similar field of endeavor, Lee teaches determining at least one mobility state of the mmWave-enabled wireless user device [Lee ¶ 0141: location, velocity (i.e. mobility state), and SINR of the mobile station is used by base station (i.e. determined by BS)]; and 
wherein the controlling the wireless user device to switch over to a second one of the at least two frequency bands further comprises utilizing the determined mobility state to determine whether to perform said switch over [Lee ¶ 0141, Fig. 16: based on the request information, together with the location, velocity, and SINR of the mobile station, the base station determines whether to allow execution of frequency band switching of the mobile station, and if allowed sends a frequency band switching command to UE].  
It would have been obvious to a person having ordinary skill in the art to combine a client device that can select between at least two operating frequencies on which to connect as taught by Derakshan with the method of determining to switch operating frequencies between a BS and UE based in part on mobility information of the UE as taught by Lee.  The motivation to combine these references would be to provide a seamless band switching where various wireless schemes co-exist [Lee ¶¶ 0011-0012].
Regarding claim 34,15								 Derakshan in view of Jung teaches the computerized method of Claim 28, however, does not explicitly disclose however, Derakshan does not explicitly disclose the wireless user device is a mmWave-enabled wireless user device.
However, Jung teaches the wireless user device is a mmWave-enabled wireless user device [Jung ¶ 0162: AP may confirm the context information and communicate with the electronic device 101 (see Fig. 6: wireless device 101 is depicted as a user device) using the 2.4 GHz frequency band, the 5 GHz frequency band, or the mmWave frequency band (e.g., 60 GHz, 28 GHz, 32 GHz, 38 GHz, etc.) according to whether the confirmed context corresponds to the preset condition (here, an AP capable of communicating with an electronic device over a mmWave frequency or lower frequency implicitly teaches that the electronic device supports both mmWave and non-mmWave frequencies)].
The motivation to combine these references is illustrated in the rejection of claim 28 above.
However, Derakshan in view of Jung does not explicitly disclose determining at least one mobility state of the wireless user device; and based at least in part on said determined at least one mobility state, determining that a connection to the detected one or more wireless networks via the second one of the frequency bands can be made; and 20wherein the controlling the wireless user device to switch over to a second one of the at least two frequency bands further comprises utilizing the determination that the connection can be made as part of said controlling said switch over.  
However, in a similar field of endeavor, Lee teaches determining at least one mobility state of the wireless user device [Lee ¶ 0141: location, velocity (i.e. mobility state), and SINR of the mobile station is used by base station (i.e. determined by BS)]; and 
based at least in part on said determined at least one mobility state, determining that a connection to the detected one or more wireless networks via the second one of the frequency bands can be made; and 20wherein the controlling the wireless user device to switch over to a second one of the at least two frequency bands further comprises utilizing the determination that the connection can be made as part of said controlling said switch over [Lee ¶ 0141, Fig. 16: based on the request information, together with the location, velocity, and SINR of the mobile station, the base station determines whether to allow execution of frequency band switching of the mobile station, and if allowed sends a frequency band switching command to UE; here, determining whether to allow or not allow frequency band switching is based at least on mobility state, e.g., location, velocity].  
It would have been obvious to a person having ordinary skill in the art to combine a client device that can select between at least two operating frequencies on which to connect as taught by Derakshan with the method of determining to switch operating frequencies between a BS and UE based in part on mobility information of the UE as taught by Lee.  The motivation to combine these references would be to provide a seamless band switching where various wireless schemes co-exist [Lee ¶¶ 0011-0012].

Claim(s) 35, 37, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derakshan in view of Jung in view of Stromberg et al. (US 2011/0165896; “Stromberg”).
Regarding claim 35, Derakshan in view of Jung teaches the computerized method of Claim 28, however, Derakshan does not explicitly disclose the wireless user device is a mmWave-enabled wireless user device; and wherein the first one of the frequency bands comprises a non-mmWave frequency band, and the 25second one of the frequency bands comprises a mmWave frequency band.
However, Jung teaches the wireless user device is a mmWave-enabled wireless user device; and wherein the first one of the frequency bands comprises a non-mmWave frequency band, and the 25second one of the frequency bands comprises a mmWave frequency band [Jung ¶ 0162: AP may confirm the context information and communicate with the electronic device 101 (see Fig. 6: wireless device 101 is depicted as a user device) using the 2.4 GHz frequency band, the 5 GHz frequency band, or the mmWave frequency band (e.g., 60 GHz, 28 GHz, 32 GHz, 38 GHz, etc.) according to whether the confirmed context corresponds to the preset condition (here, an AP capable of communicating with an electronic device over a mmWave frequency or lower frequency implicitly teaches that the electronic device supports both mmWave and non-mmWave frequencies)].
The motivation to combine these references is illustrated in the rejection of claim 28 above.
However, Derakshan in view of Jung does not explicitly disclose determining first and second signal strengths via the wireless user device, the first and second signal strengths relating to the first and second frequency bands, respectively; and 30determining, based at least one the determined first and second signal strengths, that each of the first frequency band or the second frequency band may be   used for connection of the wireless user device to the one or more wireless networks; and wherein the controlling the wireless user device to switch over to a second one of the at least two frequency bands comprises utilizing the determination that each of 5the first frequency band or the second frequency band may be used for connection in selecting the first frequency band, and cause the switch over.
However, in a similar field of endeavor, Stromberg teaches determining first and second signal strengths via the wireless user device, the first and second signal strengths relating to the first and second frequency bands, respectively; and 30determining, based at least one the determined first and second signal strengths, that each of the first frequency band or the second frequency band may be   used for connection of the wireless user device to the one or more wireless networks [Stromberg ¶ 0108: MCRM 200 tests signal strength on Bluetooth, Wi-Fi, and Cellular (i.e. first, second, and third frequency bands), wherein the service with the strongest signal is chosen (i.e. a determination is made which frequency band may be selected for connection; see also ¶ 0021: wireless mobile communications resource manager (MCRM) may be a smart card enabled device capable of functioning as a consumer's phone]; and 
wherein the controlling the wireless user device to switch over to a second one of the at least two frequency bands comprises utilizing the determination that each of 5the first frequency band or the second frequency band may be used for connection in selecting the first frequency band, and cause the switch over [Stromberg ¶ 0108: the MCRM 200 regularly monitors the signal strengths and channel performance and performs real-time switching of services (i.e., selection of frequency band) as needed to maintain a high quality QoS; see also ¶ 0126: a call setup is performed based on the selected communications link].  
It would have been obvious to a person having ordinary skill in the art to combine a client device that can select between at least two operating frequencies on which to connect as taught by Derakshan with the method of selecting a communication technology with associated frequency band for connection based on measured signal strength as taught by Stromberg.  The motivation to do so would be to maximize service performance across a variety of available networks [Stromberg ¶ 0107].
Regarding claim 37, Derakshan in view of Jung teaches the computerized method of Claim 28, however, does not explicitly disclose further comprising determining at least one signal strength via the wireless user device; and wherein the controlling the wireless user device to switch over to a 15second one of the at least two frequency bands further comprises utilizing the determined signal strength to determine that said switch over should be performed.
determining at least one signal strength via the wireless user device [Stromberg ¶ 0108: MCRM 200 tests signal strength on Bluetooth, Wi-Fi, and Cellular (i.e. first, second, and third frequency bands), wherein the service with the strongest signal is chosen (i.e. a determination is made which frequency band may be selected for connection; see also ¶ 0021: wireless mobile communications resource manager (MCRM) may be a smart card enabled device capable of functioning as a consumer's phone]; and 
wherein the controlling the wireless user device to switch over to a 15second one of the at least two frequency bands further comprises utilizing the determined signal strength to determine that said switch over should be performed [Stromberg ¶ 0108: the MCRM 200 regularly monitors the signal strengths and channel performance and performs real-time switching of services (i.e., selection of frequency band) as needed to maintain a high quality QoS; see also ¶ 0126: a call setup is performed based on the selected communications link].  
It would have been obvious to a person having ordinary skill in the art to combine a client device that can select between at least two operating frequencies on which to connect as taught by Derakshan with the method of selecting a communication technology with associated frequency band for connection based on measured signal strength as taught by Stromberg.  The motivation to do so would be to maximize service performance across a variety of available networks [Stromberg ¶ 0107].
Regarding claim 40, Derakshan in view of Jung teaches the computerized user device of Claim 38, however, Derakshan does not explicitly disclose the first one of the frequency bands comprises a non-mmWave frequency band, and the second one of the frequency bands comprises a mmWave frequency band.
However, Jung teaches wherein the first one of the frequency bands comprises a non-mmWave frequency band, and the second one of the frequency bands comprises a mmWave frequency band [Jung ¶ 0162: AP may confirm the context information and communicate with the electronic device 101 (see Fig. 6: wireless device 101 is depicted as a user device) using the 2.4 GHz frequency band, the 5 GHz frequency band, or the mmWave frequency band (e.g., 60 GHz, 28 GHz, 32 GHz, 38 GHz, etc.) according to whether the confirmed context corresponds to the preset condition (here, an AP capable of communicating with an electronic device over a mmWave frequency or lower frequency implicitly teaches that the electronic device supports both mmWave and non-mmWave frequencies)].
The motivation to combine these references is illustrated in the rejection of claim 28 above.
However, Derakshan in view of Jung does not explicitly disclose wherein the evaluation comprises: determination that signal strengths associated with each of the first band and 15the second band, respectively, satisfy one or more criteria for connection using that respective band [Stromberg ¶ 0108: MCRM 200 tests signal strength on Bluetooth, Wi-Fi, and Cellular (i.e. first, second, and third frequency bands), wherein the service with the strongest signal is chosen (i.e. a determination is made which frequency band may be selected for connection; see also ¶ 0021: wireless mobile communications resource manager (MCRM) may be a smart card enabled device capable of functioning as a consumer's phone]; and 
based at least in part on the determination, identify the first band as having a higher priority of selection than the second band [Stromberg ¶ 0108: the MCRM 200 regularly monitors the signal strengths and channel performance and performs real-time switching of services (i.e., selection of frequency band) as needed to maintain a high quality QoS (i.e. by selecting the frequency with the “highest performance”, “lowest cost”, etc.); see also ¶ 0126: a call setup is performed based on the selected communications link].  
It would have been obvious to a person having ordinary skill in the art to combine a client device that can select between at least two operating frequencies on which to connect as taught by Derakshan with the method of selecting a communication technology with associated frequency band for connection based on measured signal strength as taught by Stromberg.  The motivation to do so would be to maximize service performance across a variety of available networks [Stromberg ¶ 0107].

Claim(s) 36 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derakshan in view of Jung in view of Stromberg in view of Stacey et al. (US 2011/0158110; “Stacey”).
Regarding claim 36, Derakshan in view of Jung in view of Stromberg teaches the computerized method of Claim 35, however, does not explicitly disclose wherein the utilizing the determination that each of the non-mmWave frequency band or the mmWave frequency band may be used for connection in selecting the mmWave frequency band further 10comprises determining that the mmWave frequency band has a higher data throughput than the non-mmWave frequency band.  
However, in a similar field of endeavor, Stacey teaches wherein the utilizing the determination that each of the non-mmWave frequency band or the mmWave frequency band may be used for connection in selecting the mmWave frequency band further 10comprises determining that the mmWave frequency band has a higher data throughput than the non-mmWave frequency band [Stacey ¶ 0022: a STA may determine that a traffic load may be saturating a link in a current frequency band and may switch to another frequency band that may have a wider channel bandwidth, and may be done to increase an operating parameter, for example data throughput; see also ¶ 0023 which distinguishes between a lower frequency band of 5GHz and a higher frequency band of 60GHz (i.e. mmWave band)].  
It would have been obvious to a person having ordinary skill in the art to combine a client device that can select between at least two operating frequencies on which to connect as taught by Derakshan with the method of selecting a higher frequency band to accommodate higher data throughput as taught by Stacey.  The motivation to do so would be to achieve greater communication throughput in a multiband communication system [Stacey ¶ 0003].
Regarding claim 41, Derakshan in view of Jung in view of Stromberg teaches the computerized user device of Claim 40, however, does not explicitly disclose wherein the 20identification of the mmWave band as having a higher priority is based at least in part on identification of a higher data throughput for the mmWave band than for the non-mmWave band.
However, in a similar field of endeavor, Stacey teaches wherein the 20identification of the mmWave band as having a higher priority is based at least in part on identification of a higher data throughput for the mmWave band than for the non-mmWave band [Stacey ¶ 0022: a STA may determine that a traffic load may be saturating a link in a current frequency band and may switch to another frequency band that may have a wider channel bandwidth, and may be done to increase an operating parameter, for example data throughput; see also ¶ 0023 which distinguishes between a lower frequency band of 5GHz and a higher frequency band of 60GHz (i.e. mmWave band)].  
It would have been obvious to a person having ordinary skill in the art to combine a client device that can select between at least two operating frequencies on which to connect as taught by Derakshan with the method of selecting a higher frequency band to accommodate higher data throughput as taught by Stacey.  The motivation to do so would be to achieve greater communication throughput in a multiband communication system [Stacey ¶ 0003].

Claim(s) 44 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derakshan in view of Choi et al. (US 2017/0332300; “Choi”) in view of Aguirre et al. (US 2013/0044614; “Aguirre”).
Regarding claim 44, Derakshan teaches a non-transient computer-readable apparatus comprising a storage medium with at least one computer program stored thereon, the at least one computer program comprising a plurality of instructions configured to, when executed by a processing apparatus of a wireless-enabled client device configured for operation [Derakshan ¶ 0038: mobile wireless device 105(N) is shown to include a controller 160 and a memory 170 storing instructions] using each of at least one first frequency band and at least one second frequency band which is lower in frequency than the at least one first frequency band [Derakshan ¶ 0070: UE may switch from one frequency band to another, wherein the contemplated frequency bands include, e.g., higher frequency band of 2000 MHz and lower frequency bands of 900 MHz or 450 MHz], cause the wireless-enabled client device to: 
detect one or more wireless nodes of a first wireless network architecture, the detected one or more wireless nodes comprising a wireless node configured to support connection over the at least one second frequency band [Derakshan ¶ 0066: the mobile wireless device 105(N) (i.e. client device) may execute instructions to measure the pilot power of a first common pilot channel associated with the first frequency band from the first base station 120(1) associated with a first cell (i.e. a first network associated with a first frequency band is detected)]; 
connect, using the at least one second band, to the wireless node configured to support connection over the at least one second frequency band [Derakshan ¶ 0035: mobile wireless device 105 is capable of accessing the data network 110 and/or the PSTN 115 through the first and second base stations 120(1-m) (i.e. can connect to the one or more wireless networks); ¶ 0062: mobile device may be switched to from a serving station to a target station; It would have been obvious to a person having ordinary skill in the art that the client device, prior to switching to a second frequency band, was first connected to a network in a first frequency band.  The above cited language implicitly discloses a client device being controlled to connect to a first network.  Moreover, ¶ 0070 which discloses a mobile device transferring from one frequency band to another implicitly teaches that the mobile device has a previously established connection over a first frequency band).  The motivation to do so would be to access a wireless network and then maintain network connectivity as the device moves through a network (see ¶¶ 0005-0006)]; 
thereafter, detect one or more wireless nodes of a second wireless network architecture, the detected one or more wireless nodes of the second wireless network architecture comprising a wireless node configured to support connection over the at least one first frequency band [Derakshan ¶ 0066: UE measures (i.e. detects) the pilot power of a second common pilot channel associated with the second frequency band from the second base station 120(m) associated with the second cell]]; and 
based at least in part on the received policy data, switch connection from the wireless node configured to support connection over the at least one second frequency band, to the wireless node configured to support connection over the at least one first frequency band [Derakshan ¶ 0069: based on the load parameters L of the first and second cells 405 and 410(1) and the measured pilot power of the first and second common pilot channels (i.e. levels of service that may be provided), the target cell 410(1) may be selected among the candidate cells 405, 410(1-6); ¶ 0070: mobile wireless device 105(N) may then be transferred from one frequency band to another frequency band].
However, Derakshan does not explicitly disclose a first frequency band associated with a first wireless node supports a mmWave frequency band, and a second frequency band associated with a second node supports a non-mmWave frequency band but not the at least one first frequency band. 
However, in a similar field of endeavor, Choi teaches a first frequency band associated with a first wireless node supports a mmWave frequency band, and a second frequency band associated with a second node supports a non-mmWave frequency band but not the at least one first frequency band [Choi ¶ 0182, Fig. 14(b): a legacy (i.e. non-mmWave, wherein a legacy node would implicitly not support non-legacy frequency bands) BS serves as an MeNB and an mmWave BS serves as an SeNB in an mmWave Hetnet structure]. 
It would have been obvious to a person having ordinary skill in the art to combine a client device that can select between at least two operating frequencies on which to connect as taught by Derakshan with the communication system for switching between a node supporting mmWave frequency band and a node supporting a non-mmWave frequency band.  The motivation to do so would be to provide fallback support that supports legacy communication systems [Choi ¶ 0005].
However, Derakshan in view of Choi does not explicitly disclose establish data communication with a network computerized process; receive policy data issued from the network computerized process via the established data communication, the received policy data comprising data relating to utilization by the wireless-enabled client device of at least one of the at least one first frequency band or the at least one second frequency band.
However, in a similar field of endeavor, Aguirre teaches establish data communication with a network computerized process; receive policy data issued from the network computerized process via the established data communication [Aguirre ¶ 0061: service quality server 145 may transmit the service quality information, via base stations 120, to user device 110], the received policy data comprising data relating to utilization by the wireless- enabled client device of at least one of the at least one mmWave frequency band or the at least one non-mmWave frequency band [Aguirre ¶¶ 0049-0052 describes the contents of service quality information, e.g., Frequency band field 415 may store information that identifies a frequency band and/or a channel, associated with the frequency band, via which the particular application and/or service can be accessed by user device 11 (relating to utilization of a frequency band); ¶ 0023: User device 110 may use the service quality information and/or the measured levels of service quality to select via which frequency band to access application or service].
It would have been obvious to a person having ordinary skill in the art to combine a client device that can select between at least two operating frequencies on which to connect as taught by Derakshan with the method of provisioning a policy relating to service level over a particular frequency band as taught by Aguirre. The motivation to do so would be to enable channel selection by a user device that maintains acceptable levels of service for the user [Aguirre ¶ 0001].
Regarding claim 49, Derakshan in view of Choi in view of Aguirre teaches the non-transient computer-readable apparatus of Claim 44, however, Derakshan does not explicitly disclose wherein at least one of (i) the one or more wireless nodes of the first wireless network architecture, or (ii) the one or more wireless nodes of the second wireless network architecture, comprise a node which is moving.
However, Choi teaches wherein at least one of (i) the one or more wireless nodes of the first wireless network architecture, or (ii) the one or more wireless nodes of the second wireless network architecture, comprise a node which is moving [Choi ¶ 0052: transmitter, which may be BS, is a fixed or mobile node].
The motivation to combine these references is illustrated in the rejection of claim 44 above.

Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derakshan in view of Choi in view of Aguirre in view of Gupta et al. (US 2014/0153555; “Gupta”).
Regarding claim 47, Derakshan in view of Choi in view of Aguirre teaches the non-transient computer-readable apparatus of Claim 44, however, does not explicitly disclose wherein the first wireless network architecture comprises a managed cellular wireless network architecture, and the second wireless network architecture comprises a managed non-cellular wireless Local Area Network (WLAN), connection with each of the managed cellular wireless network architecture and the managed non-cellular WLAN requiring separate credentials.
However, in a similar field of endeavor, Gupta teaches wherein the first wireless network architecture comprises a managed cellular wireless network architecture, and the second wireless network architecture comprises a managed non-cellular wireless Local Area Network (WLAN), connection with each of the managed cellular wireless network architecture and the managed non-cellular WLAN requiring separate credentials [Gupta ¶ 0020: service providers for UEs having dual mode capabilities may find advantages in enabling subscriber UEs to access WLANs or Wi-Fi access networks operated by other service providers in order to lessen data traffic loads over their cellular-based (e.g., 3G/4G 3GPP) wireless networks (i.e. a first network may be an WLAN/WiFi network which would operate at a first frequency and a cellular network operating at a second frequency), wherein a cellular network may use SIM/USIM credentials and the WLAN/WiFi may use a password/username credential scheme].
It would have been obvious to a person having ordinary skill in the art to combine a client device that can select between at least two operating frequencies on which to connect as taught by Derakshan with the method of providing access to a network through different network types having different credentials as taught by Gupta.  The motivation to do so would be enable roaming of a user device [Gupta ¶ 0002].

Allowable Subject Matter
Claims 45-46 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474